This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A15-1002

                              Kelly M. Shockman, petitioner,
                                       Respondent,

                                            vs.

                                    Cory J. Shockman,
                                       Appellant.

                                   Filed May 16, 2016
                                        Affirmed
                                   Smith, Tracy, Judge

                               Anoka County District Court
                                 File No. 02-FA-12-218

Kurt Robinson, Kurt Robinson, P.A., Blaine, Minnesota (for respondent)

Carrie A. Doom, David M. Kula, McKinnis & Doom, P.A., Cambridge, Minnesota (for
appellant)

         Considered and decided by Reyes, Presiding Judge; Ross, Judge; and Smith, Tracy,

Judge.

                         UNPUBLISHED OPINION

SMITH, TRACY, Judge

         Appellant Cory Shockman appeals the district court’s order granting respondent

Kelly Shockman’s motion requesting a child-support modification and conduct-based

attorney fees. Because the district court did not abuse its discretion when it modified the

child-support award and ordered conduct-based attorney fees, we affirm.